UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2105


JEROME WANT, Lead Plaintiff, Elderly & Handicapped Riders of Washington
County Transit,

                     Plaintiff - Appellant,

              v.

KEVIN CERRONE, Director, Washington Co. Transit; JAMES STERLING,
Director of Public Works; TERRY L. BAKER, Chairman of the County Board of
Supervisors; PETE K. RAHN, Secretary, Maryland State Department of
Transportation,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:16-cv-01854-JFM)


Submitted: April 25, 2017                                          Decided: May 3, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Jerome Want, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Want seeks to appeal the district court’s order dismissing some of the claims

in his civil complaint with prejudice and the remainder without prejudice. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–47 (1949). Because the district

court identified deficiencies that Want may remedy by filing an amended complaint, we

conclude that the order Want seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d

619, 623–24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066–67 (4th Cir. 1993). Accordingly, we deny Want’s motion to appoint

counsel, deny as moot his motion to expedite, and dismiss this appeal for lack of

jurisdiction. We “remand the case to the district court with instructions to allow [Want] to

amend his complaint.” Goode, 807 F.3d at 630. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             2